Citation Nr: 1020751	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-14 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected right knee disability (claimed 
as post operative residuals, medial meniscus cartilage).

2.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss prior to 
December 19, 2008.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral hearing loss since 
December 19, 2008.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and April 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was remanded by the Board in September 2009 for 
further development.  The Board is satisfied as to 
substantial compliance with its September 2009 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268 (1998).  This 
included scheduling appropriate VA examinations to assess the 
current nature and severity of the Veteran's service-
connected right knee and hearing loss disabilities.  As such, 
the case is now ready for disposition.

Although the Veteran has submitted evidence of medical 
disabilities, and made claims for the highest ratings 
possible, he has not claimed to be unemployable due to these 
disabilities; therefore, the question of entitlement to a 
total disability rating based on individual unemployability 
due to  service-connected disabilities (TDIU) has not been 
raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is 
manifested by a large medial meniscal tear and lateral 
meniscal tear, osteoarthritis (established by X-ray 
findings), flexion to no less than 80 degrees due to pain, 
and extension to zero degrees.  

2.  For the period prior to December 19, 2008, the Veteran 
manifested Level I hearing in his right ear and Level I 
hearing in his left ear.

3.  For the period since December 19, 2008, the Veteran 
manifested no worse than Level II hearing in his right ear 
and Level XI hearing in his left ear.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's right torn medial meniscus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5259 (2009).

2.  The criteria for a separate 10 percent disability rating, 
but no greater, for osteoarthritis of the right knee with 
loss of range of motion, post-operative medial semilunar 
cartilage repair, is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5010, 5259, 5260, 5261 (2009).

3.  For the period prior to December 19, 2008, the criteria 
for an initial compensable evaluation for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2009).

4.  For the period since December 19, 2008, the criteria for 
an initial evaluation in excess of 10 percent for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic 
Code 6100 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in August 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the August 2007 notice was provided to the Veteran, the 
claim was readjudicated in a March 2010 SSOC.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted written 
statements in support of his claim.   

Next, the Veteran was provided with VA examinations relating 
to his right knee and hearing loss disabilities in February 
2006, March 2006, and June 2007.  On appeal, the Board 
remanded these issues because the earlier examinations were 
found to be either inadequate or outdated.  These 
examinations were performed in December 2009 and March 2010.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's 
disabilities since the December 2009 and March 2010 VA 
examinations.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  VAOPGCPREC 
11-95.  The Board finds the above VA examination reports to 
be thorough and adequate upon which to base a decision with 
regard to the Veteran's claims.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information 
necessary to evaluate the Veteran's disability under the 
applicable rating criteria.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating for Right Knee Disability

The Veteran seeks an increased rating for his service-
connected right knee disability, which has been rated as 10 
percent disabling under Diagnostic Code 5259 since October 
21, 2005, the date of his current claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5003, degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or groups of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling; and flexion limited to 15 degrees is 
rated at 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of extension of the leg to 10 degrees 
is rated as 10 percent disabling; extension limited to 15 
degrees is rated as 20 percent disabling; extension limited 
to 20 degrees is rated as 30 percent disabling; extension 
limited to 30 degrees is rated as 40 percent disabling; and 
extension limited to 45 degrees is rated as 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

Normal (full) range of motion of the knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71a, Plate II.  Separate ratings may be awarded for 
limitation of flexion and limitation of extension of the same 
knee joint. VAOPGCPREC 09-04 (Sept. 17, 2004).

The Veteran's right knee disability has been specifically 
classified by the RO as "post operative residuals of medial 
semilunar cartilage, right knee" and assigned a 10 percent 
rating under Diagnostic Code 5259, symptomatic removal of 
semilunar cartilage.  The Board notes that 10 percent is that 
maximum schedular rating available under Diagnostic Code 
5259.  

However, as per VAOPGCPREC 9-98, consideration needs to be 
given as to whether the criteria to support a separate 
compensable rating have been met.  The question is whether 
the Veteran's right need disorder results in osteoarthritis 
established by x-rays and, at least, slight loss of motion.  
In this regard, the record clearly shows that the Veteran has 
been diagnosed as having osteoarthritis of the right knee.  
There is also ample evidence demonstrating that the Veteran 
experiences limitation of motion of the right knee.   The 
assignment of a separate 10 percent rating for osteoarthritis 
of the right knee with loss of range of motion is warranted.  

The next question is whether the record supports the 
assignment of a disability rating in excess of 10 percent 
based on loss of range of flexion or extension.  The 
preponderance of the evidence weighs against this aspect of 
the Veteran's claim.

Notably, the Veteran was afforded a VA joints examination in 
February 2006, at which time he was diagnosed with right knee 
degeneration.  The Veteran did not complain of any functional 
limitations on standing or walking, and did not complain of 
any constitutional symptoms or incapacitating episodes of 
arthritis.  He did complain of giving way, instability, 
stiffness, weakness, and moderate flare-ups of joint disease.  
Upon physical examination, his gait was found to be antalgic.  
Range of motion testing revealed right knee flexion to 140 
degrees and extension to -110 degrees, with no additional 
limitation of motion upon repetitive use.  His right knee 
condition was found to have no significant effects on his 
occupational activities.  

The Veteran was afforded his next VA joints examination in 
June 2007, at which time he was diagnosed with right knee 
tricompartmental osteoarthritis with joint effusion, large 
medial meniscal tear, and lateral meniscal tear, with 
numerous intra-articular bodies.  The Veteran reported a 
constant, throbbing, burning pain in his right knee 
associated with weakness, stiffness, swelling, and 
instability.  He further described locking and popping 
sensations as well as flare-ups of pain precipitated by 
walking or driving for long periods.  He used a cane to walk.  
Upon physical examination, his gait was found to be "very 
antalgic."  Range of motion testing revealed right knee 
flexion to 120 degrees and extension to zero degrees, with no 
additional limitation of motion upon repetitive use due to 
weakness, fatigue, lack of endurance, or incoordination.  
There was no evidence of edema, effusion, swelling, redness, 
heat, erythema, abnormal movement, ankylosis, or guarding, 
although there was evidence of tenderness to palpation along 
the medial and lateral joint line.  Anterior drawer test and 
McMurray test were positive.  

The Veteran was afforded his most recent VA joints 
examination in March 2010, at which time he was diagnosed 
with right knee osteoarthritis.  The Veteran reported pain, 
weakness, swelling, stiffness, instability, and fatigability.  
He also required a cane for walking.  Upon physical 
examination, his right knee was found to be stable, with no 
evidence of ankylosis, recurrent subluxation, or lateral 
instability.  Range of motion testing revealed right knee 
flexion to 88 degrees and extension to zero degrees.  
Furthermore, the examiner found there to be additional loss 
of motion due to pain, weakened movement, excess 
fatigability, or incoordination upon repetitive movement.  
Specifically, right knee flexion was limited to 80 degrees 
and extension was to zero degrees upon repetitive movement.  
X-ray evidence showed osteoporosis of the bones and 
chondrocalcinosis of both compartments of the right knee 
joint.  Osteoarthritic changes of both the medial and lateral 
compartments of the right knee joint were also noted, 
although the medial compartment was slightly more progressed 
than the lateral compartment.  Osteoarthritic changes of the 
right patellofemoral joint were also noted.  The examiner 
noted the presence of pain, excess fatigability, and weakened 
movement, but indicated there was no incoordination upon 
movement.  The examiner concluded that the Veteran's right 
knee condition had no effects in his usual occupation because 
the Veteran was currently retired.

In order to receive a rating in excess of 10 percent based on 
limitation of motion, the Veteran would have to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The 
Veteran clearly does not have this degree of limitation in 
his right knee.  Taking into consideration functional loss 
due to pain, fatigability and lack of endurance, which at its 
worse amounted to loss of flexion to 80 degrees, the 
Veteran's limitation of motion still does not rise to a 
compensable level.  See DeLuca, supra.  It is noted that 
under Diagnostic Code 5003, a 20 percent rating may be 
assigned in absence of limitation of motion where there is X-
ray evidence of involvement of 2 or more major joints with 
occasional incapacitating exacerbations.  However, the 
Veteran is not shown to have experienced any such 
incapacitating exacerbations.  Thus, the Board concludes that 
higher ratings under Diagnostic Codes 5003, 5260 and 5261 are 
not warranted.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
Veteran's right knee.  See DeLuca, supra.  At the February 
2006 and June 2007 VA examinations, the examiners noted that 
there was no evidence that the Veteran's range of motion of 
the right knee was additionally limited secondary to pain, 
fatigue and weakness with repetitive motion.  However, at the 
March 2010 VA examination, the examiner noted that the 
Veteran lost approximately 8 degrees of flexion with 
repetitive motion.  To the extent the evidence of record does 
reflect some findings of functional loss due to pain, the 
Board notes that these factors are not shown to cause 
additional limitation of motion that would rise to a 
compensable level, as noted above.  Accordingly, the Board 
finds that a higher rating under the DeLuca criteria is not 
warranted.  See 38 C.F.R. § 4.14.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (DCs 5003-5010) and for 
instability of a knee (DC 5257).  VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 
9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 
(1998); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating for impairment 
with moderate recurrent subluxation or lateral instability; 
and a 30 percent rating for impairment with severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 
354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  While the 
Veteran complains of locking and popping sensations in his 
right knee, there is no objective evidence to subluxation or 
lateral instability.  To the contrary, the March 2010 VA 
examination report explicitly found there to be no evidence 
of recurrent subluxation or lateral instability.  Thus, a 
higher rating under Diagnostic Code 5257 is not for 
application.  

The Board has considered other possible avenues for a higher 
rating.  Knee impairment with cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint is rated at 20 percent.  38 C.F.R. § 
4.71a, DC 5258.  Although the Veteran has complained of 
locking and popping sensations, the Board has reviewed the 
record and can find no objective evidence of locking in the 
knee.  Furthermore, the June 2007 VA examiner specifically 
found that there was no evidence of effusion.  Although 
McMurray's testing was positive at the June 2007 examination, 
both Lachman's and McMurray's testing were negative at the 
March 2010 examination.  Moreover, as noted, the findings of 
the June 2007 were assessed as being inadequate.  As such, 
the Board concludes that a higher rating under Diagnostic 
Code 5258 is not warranted. 

The Board has also considered the application of other 
diagnostic codes.  The Ratings Schedule provides ratings for 
ankylosis (DC 5256), tibia and fibula impairment (DC 5262), 
and genu recurvatum (DC 5263).  38 C.F.R. § 4.71a.  However, 
there is no evidence of ankylosis.  With regard to malunion 
or nonunion of tibia and fibula, the Board notes that there 
is no evidence of fracture or dislocation in any of the 
laboratory studies on file.  There is likewise no evidence 
that the Veteran has, or ever had, genu recurvatum.  As such, 
further inquiry into the remaining diagnostic codes is moot.

With respect to the Veteran's right knee claim, the Board has 
also considered his statements.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the 
Veteran is competent to report symptoms because this requires 
only personal knowledge as it comes to him through his 
senses. Layno, 6 Vet. App. at 470.  However, post operative 
residuals of medial semilunar cartilage is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis. 
The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
right knee disability; however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the Veteran's assessment of the severity 
of his disabilities.

In light of the Board's conclusion that the criteria for a 
rating in excess of 10 percent have not been met for the 
right knee at any time during the period on appeal, the rule 
of Fenderson, supra, for staged ratings is not for 
application.

II.  Hearing Loss Prior to December 19, 2008

In an April 2006 rating decision, the RO granted entitlement 
to service connection for hearing loss and established a 
noncompensable disability rating effective October 21, 2005.  
In June 2006, the Veteran filed a notice of disagreement, 
arguing that his hearing loss should be compensable because 
he could "hardly hear anymore."  In a March 2010 rating 
decision, the RO increased his disability rating to 10 
percent effective December 19, 2008, based on the results of 
a VA audiology consultation conducted on that date.  On 
appeal, the Board will first consider the propriety of the 
noncompensable evaluation prior to December 19, 2008.

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was erroneous . 
. . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If 
later evidence obtained during the appeal period indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear had 
a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Martinak, 21 Vet. App. at 455.  The 
Court also noted, however, that even if an audiologist's 
description of the functional effects of the Veteran's 
hearing disability was somehow defective, the Veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  Id.

Here, in considering the evidence of record under the laws 
and records as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable evaluation 
for his bilateral ear hearing loss under 38 C.F.R. §§ 4.85 or 
4.86, Diagnostic Code 6100, for the period prior to December 
19, 2008.  In this regard, the Veteran was afforded a VA 
audiology examination in March 2006.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
60
60
LEFT
20
20
20
30
60

The Veteran's average pure tone threshold was 39 decibels in 
his right ear and 33 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 94 percent in the left ear.  In 
addition, the March 2006 VA examiner discussed the functional 
effects caused by the Veteran's hearing disability in his 
final report.  He noted that the Veteran reported that with 
regard to his bilateral hearing loss, the situation of 
greatest difficulty was understanding speech at a distance, 
particularly with multiple speakers and background noise.  
See Martinak, 21 Vet. App. at 455.  The results of the March 
2006 VA examination correspond to Level I hearing in the 
right ear and Level I hearing in the left ear pursuant to 
Table VI.  38 C.F.R. § 4.85(b).  When those values are 
applied to Table VII, a noncompensable rating is assigned.  
38 C.F.R. § 4.85.  

The Board has also considered the provision of 38 C.F.R. § 
4.86.  However, at the March 2006 VA examination, the Veteran 
did not have pure tone threshold findings at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 
decibels or more.  38 C.F.R. § 4.86(a).  Likewise, the 
Veteran did not have pure tone threshold findings of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(b).  Therefore, the results of 
the March 2006 VA examination do not show that the Veteran is 
entitled to a higher rating pursuant to 38 C.F.R. § 4.86.  

Thus, it is apparent that the assigned noncompensable 
disability evaluation for the Veteran's bilateral hearing 
loss prior to December 19, 2008, is accurate and 
appropriately reflected his hearing loss under the provisions 
of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends 
that his bilateral hearing loss was more severe, and 
therefore warrants a higher evaluation, the assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

Additionally, the record contains no evidence showing the 
Veteran was entitled to an initial compensable rating at any 
point during the period from October 21, 2005, to December 
19, 2008.  Therefore, no staged ratings in addition to those 
already in place are appropriate.  See Fenderson, supra.

Thus, as the criteria for an initial compensable disability 
evaluation for the Veteran's service-connected bilateral 
hearing loss have not been met prior to December 19, 2008, 
the appeal is denied.  In essence, the preponderance of the 
evidence is against an initial compensable evaluation for 
bilateral hearing loss prior to December 19, 2008.  Because 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  As 
such, entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss prior to December 
19, 2008, must be denied.

III.  Hearing Loss Since December 19, 2008

As discussed above, in a March 2010 rating decision, the RO 
increased the Veteran's disability rating for bilateral 
hearing loss to 10 percent effective December 19, 2008, based 
on the results of a VA audiological consultation conducted on 
that date.  The Board will now consider the propriety of the 
10 percent evaluation in effect since December 19, 2008.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
Veteran is not entitled to an initial evaluation in excess of 
10 percent for his bilateral ear hearing loss under 38 C.F.R. 
§§ 4.85 or 4.86, Diagnostic Code 6100, for the period since 
December 19, 2008.  In this regard, VA treatment records 
contain the December 2008 audiological consultation which 
served as the basis for his increased rating.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
60
60
LEFT
70
70
75
75
80

The Veteran's average pure tone threshold was 40 decibels in 
his right ear and 75 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 16 percent in the left ear.  The 
results of the December 2008 VA consultation correspond to 
Level I hearing in the right ear and Level XI hearing in the 
left ear pursuant to Table VI.  38 C.F.R. § 4.85(b).  When 
those values are applied to Table VII, a 10 percent rating is 
assigned.  38 C.F.R. § 4.85.  

The Board has also considered the provision of 38 C.F.R. § 
4.86.  However, although the Veteran's left ear did have pure 
tone threshold findings at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels 
or more at the December 2008 consultation, determining the 
Roman numeral designation for hearing impairment from Table 
VIA does not result in a higher numeral.  38 C.F.R. § 
4.86(a).  Furthermore, the Veteran did not have pure tone 
threshold findings of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  
Therefore, the results of the December 2008 VA audiological 
consultation do not show that the Veteran is entitled to a 
higher rating pursuant to 38 C.F.R. § 4.86.  

The Veteran was also afforded a VA audiological examination 
in December 2009.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
65
70
LEFT
85
75
80
90
100

The Veteran's average pure tone threshold was 45 decibels in 
his right ear and 86.25 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 12 percent in the left ear.  In 
addition, the December 2009 VA examiner discussed the 
functional effects caused by the Veteran's hearing disability 
in his final report.  He noted that the Veteran reported that 
his bilateral hearing loss resulted in problems hearing 
speakers on his left side, problems hearing in groups and/or 
with background noise, problems localizing sound direction, 
problems hearing television, and requiring others to repeat 
themselves.  See Martinak, 21 Vet. App. at 455.  The results 
of the December 2009 VA examination correspond to Level II 
hearing in the right ear and Level XI hearing in the left ear 
pursuant to Table VI.  38 C.F.R. § 4.85(b).  When those 
values are applied to Table VII, a 10 percent rating is 
assigned.  38 C.F.R. § 4.85.  

The Board has also considered the provision of 38 C.F.R. § 
4.86.  However, although the Veteran's left ear did have pure 
tone threshold findings at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels 
or more at the December 2009 examination, determining the 
Roman numeral designation for hearing impairment from Table 
VIA does not result in a higher numeral.  38 C.F.R. § 
4.86(a).  Furthermore, the Veteran did not have pure tone 
threshold findings of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  
Therefore, the results of the December 2009 VA audiological 
examination do not show that the Veteran is entitled to a 
higher rating pursuant to 38 C.F.R. § 4.86.  

Thus, it is apparent that the assigned 10 percent disability 
evaluation for the Veteran's bilateral hearing loss since 
December 19, 2008, is accurate and appropriately reflected 
his hearing loss under the provisions of 38 C.F.R. §§ 4.85 
and 4.86.  Although the Veteran contends that his bilateral 
hearing loss was more severe, and therefore warrants a higher 
evaluation, the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria from which the Board cannot deviate.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, the record contains no evidence showing the 
Veteran was entitled to an initial compensable rating at any 
point during the period from December 19, 2008, to the 
present.  Therefore, no staged ratings in addition to those 
already in place are appropriate.  See Fenderson, supra.

Thus, as the criteria for a disability evaluation in excess 
of 10 percent for the Veteran's service-connected bilateral 
hearing loss have not been met since December 19, 2008, the 
appeal is denied.  In essence, the preponderance of the 
evidence is against an initial compensable evaluation for 
bilateral hearing loss since December 19, 2008.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  As such, 
entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral hearing loss since December 19, 
2008, must be denied.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
right knee and bilateral hearing loss disabilities are so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service- connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected right knee and bilateral hearing loss disabilities 
have caused frequent periods of hospitalization.  Although 
the Veteran is not currently working, it is because he is 
nearly 80 years old and retired due to advanced age.  Cf. 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In addition, 
the Board finds that the rating criteria to evaluate his 
right knee and bilateral hearing loss disabilities reasonably 
describe the claimant's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

Entitlement to a disability evaluation in excess of 10 
percent for right torn medial meniscus is denied.

Entitlement to a separate 10 percent disability rating for 
osteoarthritis of the right knee with loss of range of 
motion, post-operative medial semilunar cartilage repair, is 
granted.

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied for the period 
prior to December 19, 2008.

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss is denied for 
the period since December 19, 2008.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


